Name: Commission Regulation (EEC) No 1935/90 of 3 July 1990 on applications in the form of operational programmes for aid from the Guidance Section of the EAGGF for investments for improving the processing and marketing conditions for agricultural and forestry products
 Type: Regulation
 Subject Matter: industrial structures and policy; NA;  marketing;  forestry
 Date Published: nan

 No L 174/ 16 Official Journal of the European Communities 7. 7 . 90 COMMISSION REGULATION (EEC) No 1935/90 of 3 July 1990 on applications in the form of operational programmes for aid from the Guidance Section of the EAGGF for investments for improving the processing and marketing conditions for agricultural and forestry products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marke ­ ting conditions for agricultural products ('), and in parti ­ cular Article 23 thereof, Whereas, in conformity with Article 1 of Council Regula ­ tion (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (2), the common measure established by Council Regulation (EEC) No 866/90 is extended to the develop ­ ment or rationalization of the marketing and processing of forestry products ; Whereas applications for aid submitted in the form of operational programmes in connection with the common measure should contain all the information needed for examination according to the requirements specified in Regulations (EEC) No 866/90 and (EEC) No 867/90 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for aid from the EAGGF Guidance Section , in the form of operational programmes for investments to improve the conditions under which agri ­ cultural and forestry products are processed and marketed shall be submitted in duplicate and shall contain the information and documents specified in the Annex. 2 . Applications which do not meet the conditions in paragraph 1 will not be considered. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 91 , 6 . 4. 1990, p. 1 . (2) OJ No L 91 , 6 . 4. 1990, p. 7 . 7. 7 . 90 Official Journal of the European Communities No L 174/ 17 ANNEX 0Code No I. GENERAL INFORMATION 1 . Operational programme No (') : 2 . Member State : 3 . Regions covered by this operational programme (2) : 4 . Regions (J) : Objective 1 Objective 5 (b) Other 5 . Time period of this operational programme (4) : 6 . Definition of the sectors) covered (*) : 7 . Objectives of this operational programme as regards (6) : 7.1 . Improvement of processing and marketing structures : 7.2 . Technological developments : 7.3 . Capacity changes : 8 . Conformity 8.1 . Conformity with sectoral planfs^7): 8.2. Insertion in sectoral Community support framework(s) (') The operational programme number should be coded as follows : Year of application Legislative code Member State Operational programme No eg. 90 CT NL 15 (?) Specify the administrative regions covered by this operational programme and attach a map which will show the delimitation of these regions. (J) Tick appropriate box . (*) Outline projected commencement and completion dates for the operational programme. (*) Indicate the raw materials which will be utilized and the processed products which will be produced. (') Quantify the physical objectives of the programme, where possible . C). Explain how the operational programme complies with the relevant sectoral plan(s) in terms of basic production , processing and marketing, capacities, consump ­ tion , future developments. No L 174/ 18 Official Journal of the European Communities c. 7 . 7 . 90 Code No 8.3 . Conformity with regional or rural development plan and relevant Community support framewerok : 8.4. Synergy with other regional and national measures : Objective 1 region Objective 5 (b) region Other region Total 9. Costings (national currency/ecu) (8) : 9.1 . Total investment foreseen by this operational programme : 9.2. Beneficiaries' contribution : 9.3 . Contribution of Member State (') : 9.4. Contribution requested from EAGGF : 9.5. Contribution requested from other Community sources : 10 . Socioeconomic impact of the operational programme ( l0) : 11 . Designated authorities (") : 11.1 Implementation authority (Article 10 ( 1 ) of Regulation (EEC) No 866/90) 11.1.1 . Name : 11.1.2. Address : 11.1.3 . Tel./Telefax/Telex/Electronic address : (') where national currency is used state whether current or constant prices are used. For current prices, detail the inflation hypothesis . Where costings are in ecus only specify the exchange rate used. Include a per annum breakdown of expenditure where the programme covers more than one year. C) Specify the nature of the Member State contribution e.g. capital grant or interest subsidy. Where an interest subsidy is being provided give details, its capitalized value and method of calculation of this value. Break contribution into national , regional or local level . ( ,0) Details such as employment and training implications. (") Give details of the authority which will implement the programme and the authority for controlling and effecting payments . 7. 7 . 90 Official Journal of the European Communities No L 174/ 19 Code No 11.2 . Payment authority (Article , 14 (2) of Regulation (EEC) No 866/90) 11.2.1 . Name : 1 1 .2.2 . Address : 1 1 .2.3 . Tel./Telefax/Telex/Electronic address : 1 2. Payments : 12.1 . Bank : 12.2 . Branch address/Branch code : 12.3 . Tel./Telefax/Telex/Electronic address : 12.4 . Account No : 12.5 . Provisional timescales for payments from EAGGF : II . DETAILS REQUIRED FOR INVESTMENTS &gt; ECU 1 500 000 WHICH FORM THIS OPERATIONAL PROGRAMME 1 . Investment code No (12): 2. Title of investment and sector : 3 . Location of investment ( l3) : Other4. Regions (M) : Objective 1 Objective 5 (b) 5 . Beneficiary : 6 . Status (u) : 7. Description of the investment (,6) : (u) Number the investment as follows : Operational programme No : 90.CT.NL.15 Investment code : 001 (number each investment contained in the operational programme) e.g. : 90.CT.NL. 15.001 (") Provide the name of the local administrative unit . ( ,4) Tick , appropriate box. (,J) Indicate : (a) whether beneficiary is from public, cooperative , or private sector ; (b) whether beneficiary is a small or medium-sized enterprise (SME)  fulfilling two of the following three criteria : &lt; ECU 6,2 million balance-sheet total ; &lt; ECU 12,8 million net annual turnover ; &lt; 250 employees. (") Provide a brief description of the investment, about one page , covering the principal items under : (a) buildings and equipment  technical description, areas, capacities ; (b) production processes and functions of investment. No L 174/20 Official Journal of the European Communities 7. 7. 90 Code No 8 . Raw materials ( l7) :  links (e.g. contracts) with and benefits to primary producers :  origins of raw materials (local region, other Member States, third countries) ; situation before and on completion of the investment : 9 . Finished products : marketing outlets, present and proposed, particularly where increased output is concerned ( l7) : 10 . Capacity effects ( l7) : 11 . Throughputs ( l7) : Units/annum Situation before the investment On completion of investment  Inputs (l8)  Outputs (") (") For items 8 to 1 1 provide this information at the plant level . Where one or more separate units within the plant are affected by the investment, provide the infor ­ mation also at this level . (") For inputs and outputs supply the details for the five principal products in eacK case. 7. 7 . 90 Official Journal of the European Communities No L 174/21 Code No National currency/ECU (") 1 2 . Total investment costs : 13 . Total investment costs on which aid . is requested : 14 . Beneficiary contribution : 15 . Member State contribution (+ nature of this): 16 . Aid requested from EAGGF at ...% rate, based on costs at ( 13) above : 17 . Details of any other Community contributions sought for this investment (e.g. EIB loans, ERDF) : 18 . Timetable for execution : Commencement : Completion : 19 . Drawdown position of applicant for investments previously funded by EAGGF pursuant to Regula ­ tions (EEC) No 866/90 and (EEC) No 355/77 (20) : (") Where costings are in ecus only specify the exchange rate used . (20) Detail previous EAGGF awards in favour of the beneficiary giving project No, aid awarded and claims status of each award. C od e N o II I. SE C T O R A L SU M M A R Y A N D D E T A IL S O F IN V E S T M E N T S &lt; E C U 1 50 0 00 0 W H IC H F O R M P A R T O F T H IS O P E R A T IO N A L P R O G R A M M E SE CT O R (21 ): 1 2 3 4 5 6 7 8 9 10 In ve st m en t co de N o n S ta tu s H L oc at io n of in ve st m en t D es cr ip tio n of in ve st m en t^ ' E ff ec t o n ca pa ci ty (* ) T ot al co st of in ve st m en t (N at io na l cu rre nc y/ EC U ) n O w n fu nd s (N at io na l cu rr en cy / EC U ) n M em be r S ta te co nt ri bu ti on (N at io na l cu rre nc y/ EC U ) n E A G G F co nt ri bu ti on re qu es te d T im et ab le L oc al ad m in is ­ tr at iv e a re a Re gi on (24 ) Ty pe of in ve st m en t O bj ec tiv es of in v es tm en t % (N at io na l cu rre nc y/ EC U ) n C o m m en ­ c e m e n t C om pl e ­ ti o n l I J - T o ta ls fo r th is se ct or in ve st m en ts &lt; E C U 1 50 0 00 0 V 1 T ot al no of in v es tm en ts V lV I I V / \ I I I I T ot al s fo r th is se ct or 2* E C U 1 50 0 00 0 X X X G ra nd to ta l fo r th is se ct or No L 174/22 Official Journal of the European Communities 7. 7 . 90 (24 ) In di ca te th e re gi on by nu m be rin g as fo llo ws : O bj ec tiv e 1 : 1. O bj ec tiv e 5 (b ): 2. O th er re gi on s : 3. (2I ) Co m pl et e a se pa ra te sh ee t fo r ea ch se ct or . (" ) Us e sa m e co de nu m be rin g sy ste m to th at at fo ot no te (,2 ) ab ov e. (u ) In di ca te sta tu s by nu m be rin g as fo llo ws : (a) if be ne fic iar y be lo ng s to : 1. P ub li c se ct or 2. Co op er at iv e se ct or ¢ 3. Pr iv at e se ct or (b ) if be ne fic ia ry is : 4. SM E (se e fo ot no te 0s )) (" ) Us e tw o or th re e ke yw or ds to su m m ar iz e th e ty pe an d ob jec tiv es of th e in ve stm en t. (2S ) In di ca te th e ef fe ct of th e in ve stm en t on ca pa cit y by nu m be rin g as fo llo ws : 1. In cr ea se of ca pa ci ty . 2. M od er ni za tio n or ra tio na liz at io n w ith ou t in cr ea se of ca pa ci ty . (27 ) W he re co sti ng s ar e in ec us on ly sp ec ify th e ex ch an ge ra te us ed . IV . S U M M A R Y T A B L E O pe ra tio na l pr og ra m m e co de N o 7. 7. .90 Official Journal of the European Communities No L 174/23 Se ct or Q O bj ec tiv e N o 1 re gi on s O bj ec tiv e N o 5 (b ) re gi on s O th er re gi on s T o ta l To ta l co sts (*" ) A id re qu es te d To ta l co sts f ) A id re qu es te d To ta l co sts (** ) A id re qu es te d To ta l co sts (" ) - - A id re qu es te d T ot al al l se ct or s To ta l co sts (** ) A id re qu es te d (*) Pr ov id e a su m m ar y fo r ea ch se ct or w hi ch is in du ed in th e op er at io na l pr og ra m m e. (") Co sti ng s m ay be in na tio na l cu rre nc y or ec us .W he re ec us are us ed sp ec ify th e ex ch an ge rat e. W he re na tio na l cu rre nc y, sp ec ify wh eth er cu rre nt or co ns tan t pr ice s. W he re cu rre nt sp ec ify in fla tio n hy po th es is. No L 174/24 Official Journal of the European Communities 7. 7. 90 Code No V. DECLARATION TO BE SUBMITTED, WITH THE OPERATIONAL PROGRAMME The designated authority undertakes the following : 1 . To check that the investments will comply with the selection criteria as required by Article 8 of Council Regulation (EEC) No 866/90. 2. To check that the eligible expenditure which will be the subject of the aided investments will comply with Articles 10 , 11 , 12 and 13, first and second indents , of Council Regulation (EEC) No 866/90 . 3 . To examine the financial situation of the beneficiary using its audited annual accounts or financial state ­ ments so that sufficient evidence is given that the investment will be profitable . 4. To check that the investments comply with Article 13 , third indent of Council Regulation (EEC) No 866/90 in that no works have commenced on any of the investments more than six months prior to the date of reception of this operational programme with the Commission. 5. For operational programmes containing investments in the meat sectors, that the competent veterinary authority will certify that the plant within which the investments will be undertaken , will conform with the relevant Council Directives on health problems affecting trade in fresh meat, fresh poultrymeat and meat products . 6 . To check that investments will comply with the requirements of the relevant Council Directives concer ­ ning the effects on the environment. For investments located in sensitive areas a certificate must be attached for each investment confirming that the information requested in Annex 2 of Commission's letter to the Permanent Representative of each Member State (No 14964 of 19 December 1988) has been verified and demonstrates that the investment will not have a directly adverse effect on the environment. For investments outside the sensitive areas, but of one of the following types : Food products industry (a) Animal and vegetable fat industries (b) Canning of animal and vegetable products (c) Manufacture of milk products (d) Brewing and malting industry (e) Jam and syrup making industries (f) Slaughterhouses (g) Starch manufacturing industry (h) Sugar refineries Other, projects (i) Waste purification stations (j) Knackery buildings a declaration should be attached confirming that the investment will not have a significantly detrimental effect on mankind, water, air, earth , countryside, fauna, flora and on the cultural heritage. 7. To check that investments will comply with the provisions for public procurement rules as per Notice C (88) 2510 to the Member States (OJ No C 22, 28 . 1 . 1989). 8 . To check that the national measures for the implementation of the plans, control , prevention and follow-up of irregularities and for monitoring and evaluation procedures as notified in accordance with Article 5 (2) of Council Regulation (EEC) No 866/90 will be followed. Done at Date (Signature and stamp of the designated authority of the Member State)